 1

 2
                                                                  JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    BRYAN EDWARD KAYE,                        Case No. 8:19-cv-00119-JLS (AFM)
12                       Plaintiff,
                                                ORDER OF DISMISSAL
13          v.
14    RICHARD J. OBERHOLZER
      (JUDGE), et al.,
15
                         Defendants.
16

17

18         On January 22, 2019, Plaintiff filed a Civil Rights Complaint and Request to
19   Proceed In Forma Pauperis (“IFP Request”). On January 25, 2019, the Court denied
20   plaintiff’s IFP Request. Additionally, the Court screened the Complaint and found a
21   number of deficiencies and dismissed the Complaint with leave to amend. Plaintiff
22   was advised that if he desired to pursue this action, he was ordered to file a First
23   Amended Complaint within 30 days of the Order. More than 30 days have passed
24   and a review of the docket indicates that plaintiff has not filed a First Amended
25   Complaint.
26   ///
27   ///
28   ///
 1         Accordingly, this case is hereby ordered DISMISSED. No further filings shall
 2   be accepted under this case number.
 3         IT IS SO ORDERED.
 4

 5   DATED: March 25, 2019
 6
                                           ___________________________________
                                                 JOSEPHINE L. STATON
 7                                           UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
